NO. 07-03-0496-CV

                                    IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                              AT AMARILLO

                                                  PANEL E

                                         APRIL 12, 2004
                                ______________________________


                                      PERRY LEE HAMMONDS,

                                                                             Appellant

                                                      v.

                               RODINA CAMP and TULLY LEFFEW,

                                                           Appellee
                             _________________________________

            FROM THE COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;

                       NO. 89,413-1; HON. W. F. ROBERTS, PRESIDING
                            _______________________________

                                    Memorandum Opinion
                              ________________________________

Before QUINN and REAVIS, JJ. and BOYD, SJ.1

        Appellant Perry Lee Hammonds, an indigent inmate, appeals an order dismissing

his lawsuit. Though espousing causes of action sounding in tort claims and constitutional

rights, he simply desired to recover damages for the purported deprivation of his property.

The property consisted of two chess sets, a pair of shower shoes, and a sweatshirt.

Furthermore, Rodina Camp (an employee of the Texas Department of Criminal Justice)


        1
        John T. Boyd, Chief Justice (Ret.), Seventh Court of A ppe als, sitting by as signme nt. Tex. Gov’t Code
Ann. §75.00 2(a)(1 ) (Vernon Supp. 2004 ).
purportedly removed the items from his cell while Tully Leffew (another employee of the

department) failed to return them. The trial court dismissed the suit pursuant to the

authority granted in Chapter 14 of the Civil Practice and Remedies Code. Through one

issue, Hammonds asserts that the dismissal was improper. We affirm the order.

       A trial court has broad discretion to determine whether a case should be dismissed

under Chapter 14 of the Texas Civil Practice and Remedies Code. Retzlaff v. Texas Dept.

of Criminal Justice, 94 S.W.3d 650, 653 (Tex. App.–Houston [14th Dist.] 2002, pet. denied);

Montana v. Patterson, 894 S.W.2d 812, 814-15 (Tex. App.–Tyler 1994, no writ). And,

before we can interfere with the exercise of that discretion, the inmate must show that the

trial court acted arbitrarily or unreasonably in light of all the circumstances in the case, i.e.

whether the trial court acted without reference to any guiding rules and principles. Lewis

v. Johnson, 97 S.W.3d 885, 886-87 (Tex. App.–Corpus Christi 2000, no pet.). Next, under

§14.003(a)(2), a cause may be dismissed if it is frivolous or malicious. TEX . CIV . PRAC . &

REM . CODE ANN . §14.003(a)(2) (Vernon 2002).

       As previously mentioned, Hammonds complains of the decision by Camp and Leffew

to confiscate his property. Furthermore, these acts purportedly evinced a denial of due

process and an intentional or malicious “deprivation of property.” As to the former cause,

Hammonds is mistaken. Because he has available to him both a common law remedy for

conversion and an administrative remedy, his complaints (assuming they are true) do not

evince a denial of due process, as a matter of law. Murphy v. Collins, 26 F.3d 541, 543-44

(5th Cir. 1994) (stating that deprivations of property caused by the misconduct of state

officials do not infringe upon notions of constitutional due process if adequate state post-

deprivation remedies exist and in Texas the tort of conversion is such a remedy); Aguilar


                                               2
v. Chastain, 923 S.W.2d 740, 743-44 (Tex. App.–Tyler 1996, writ denied) (holding that a

prison official’s unauthorized deprivation of an inmate’s property is not a constitutional

violation since the Texas Legislature has provided an administrative remedy to pay a claim

for lost or damaged property via §§501.007 and 501.008 of the Texas Government Code).

So, the trial court had basis to dismiss the due process allegation as frivolous.

        As to the allegation that he was intentionally or maliciously deprived of property,

Hammonds can pursue recovery through the tort of conversion. However, the amount

recoverable is the reasonable market value of the property at the time of the conversion.

Peter Salpeter Energy Co. v. Crystal Oil Co., 524 S.W.2d 383, 385 (Tex. Civ. App.–Corpus

Christi 1975, writ ref’d n.r.e.). As illustrated in his petition and construing it in a light most

favorable to him, the purported value of the property confiscated was $50.2 This is of

import since a county court at law, like that which dismissed his suit, cannot entertain a

claim for $50.       Disputes involving amounts in controversy between $.01 and $200

(inclusive) fall within the exclusive jurisdiction of a justice of the peace court. TEX . CONST .

art. V, §19. And, that Hammonds also sought punitive damages and interest matters not

for those cannot be included in the equation when calculating the jurisdiction of a county

court at law. TEX . GOV ’T CODE ANN . §25.0003(c)(1) (Vernon 2004). Accordingly, the trial

court had basis to dismiss the claim for the want of jurisdiction.

        Next, we find one other basis for overruling Hammonds’ issue. It is the doctrine of

de minimis non curiat lex. See Smith v. Stevens, 822 S.W.2d 152 (Tex. App.–Houston [1st

Dist.] 1991, writ denied) (construing the phrase as meaning that the law cares not for small


        2
         Hamm onds pled for “$50 for the actual property and commissary goods” taken. That he also sought
$10 per day “for denying [him] the use of his personal property” is of no consequence since that falls outside
the measure of recovery under the law.

                                                      3
things). That doctrine has been used to dismiss suits filed by inmates over the confiscation

of property. See id. (involving the confiscation of a coffee bag and two packs of cigarettes).

Furthermore, in Thompson v. Mannix, 814 S.W.2d 811, 812 (Tex. App.–Waco 1991, no

writ) the reviewing court concluded that the trial court could have justifiably invoked the

doctrine to dismiss Thompson’s claim for damages. He sought recovery for the conversion

of five highlighters, an extension cord, four small wooden picture frames, a stainless steel

pen and pencil set, a mirror, three hospital bracelets, and a fan. Id. at 812. The nature of

the injury when suing to recover for the loss of two shower shoes, two chess sets, and a

sweatshirt is not different from that involved in Mannix. This is especially so when the

complainant is asking the government to fund his litigation via a request to proceed as a

pauper. To paraphrase Smith, any error that may exist due to the dismissal of the suit is

harmless because the amount of actual damages involved is insignificant. Smith v.

Stevens, supra (so holding).

       Finally, whether a trial court convenes a hearing before dismissing the cause is a

matter within its discretion. Spurlock v. Schroedter, 88 S.W.3d 733,736 (Tex. App.–Corpus

Christi 2002, no pet.). Thus, the decision to forego a hearing is not error, contrary to

Hammonds’ suggestion. Id.

       Finding no arbitrary or unreasonable conduct on the part of the trial court, we affirm

its order of dismissal.



                                                  Brian Quinn
                                                    Justice




                                              4